DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 04/30/2021.  
Claim(s) 1, 4-13, 17-19 is/are pending in the application.
Claim(s) 2-3, 14-16 was/were previously canceled.
Independent claim(s) 1, 12-13, 17 was/were amended.
Dependent claim(s) 4, 6 was/were amended.
Claim(s) 19 was/were added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.
 
Allowable Subject Matter
Claim(s) 1, 4-13, 17-19 is/are allowed.

Reasons for Allowance


Claim(s) 1, 4-13, 17-19 was/were carefully reviewed and a search with regards to independent claim(s) 1, 5, 12-13, 17 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 1, 4, 6-13, 17-19  and specifically independent claim(s) 1, 12-13, 17, the prior art search was found to neither anticipate nor suggest a medium/method/system, comprising: outputting a first image of a virtual space to a first display, the first image corresponding to an attention range that is a first display range and that corresponds to a posture of a first user wearing the first display; outputting a second image of the virtual space to a second display; performing a second action in the virtual space responsive to a second operation via second operation circuitry associated with the second display by the circuitry being configured to designate a range in the virtual space in correspondence with the second operation performed via the second operation circuitry by a second user that is a second display range; reflecting the second action in the virtual space and as a result generating a third image of the virtual space by the circuitry being further configured to: set an object to a displayed state, when the object is positioned in an overlapped portion of the second display range and the first display range, and set all objects that are not included in the overlapped portion to a non-displayed state; output the third image of the virtual space to the first display; and perform a first action in the virtual space, which has reflected the second action, responsive to a first operation via first operation circuitry associated with the first display by the first user. (emphasis added).

Regarding claim(s) 5, the prior art search was found to neither anticipate nor suggest a non-transitory computer-readable medium storing computer executable instructions which, when executed perform a second action in the virtual space responsive to a second operation via second operation circuitry by a second user; reflect the second action in the first image to generate a third image of the virtual space; output the third image of the virtual space to the first display; and perform a first action in the virtual space, which has reflected the second action, responsive to a first operation via first operation circuitry by the first user, wherein to perform the second action in the virtual space, the circuitry designates a range in the virtual space in correspondence with the second operation performed via the second operation circuitry, and wherein to perform the first action, the circuitry validates the first action only for an object that is included in an overlapped portion of the designated range and an attention range that corresponds to the posture of the first user (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612